Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The amendment filed 01/28/2022 has been entered. Claims 1-19 are pending. Claims 1-19 have been amended. No claim is added or cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application No. 16/102,122 (hereinafter ‘122). The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
 
Current application claim 1
‘122  co-pending application claim
1.          A method for tracking, at a server, browsing activity of a user on a client device, comprising: determining, at the server, based on browsing activity information of a user interacting with at least a page displayed on the client device with a display having a first size, a salience to the user over a course of the browsing activity of each area of a page- view for a page visited by the user and displayed on the client device, wherein the browsing activity information includes browsing activity information for each of a plurality of different viewports, wherein a viewport is a visible area of the page on the display of the client device at any given moment and has a size that is less than the entirety of the page; compensating, at the server, for differences between the layout of the page at the client device and how the page would appear at at least one device differing in at least one respect from the client device by transforming browsing activity information for at least two of the plurality of different viewports of the page visited by the user into a reference exposure map indicating the salience of each area of the page visited by with respect to a reference layout which is a layout of the page that is different from at least the page-view of the visited page for the client device; and sending, from the server, the reference exposure map for display on an output display.
a page displayed over the client device that was recorded, a salience to the user over the course of the browsing activity of each area of a page-view for the page displayed over the client device and visited by the user, wherein the browsing activity information includes at least one viewport, wherein a viewport is a visible area of the page on the client device at any given moment, generating, at the server, based on the browsing activity information an exposure map at a page-level view, wherein the exposure map indicates the salience to the user over the course of the browsing activity of each area of the page-


The difference between claim 1 of the current application and claim 1 of ‘122 application claim is that the current application is a “a display having a first size; a viewport has a size that is less than the entirety of the page; compensating, at the server, for differences between the layout of the page at the client device and how the page would appear at at least one device differing in at least one respect from the client device by transforming browsing activity information for at least two of the plurality of different viewports, and with respect to a reference layout which is a layout of the page that is different from at least the page-view of the visited page for the client device; and sending, from the server, the reference exposure map for display on an output display. ” and the ‘122  application is a “a page displayed over the client device that was recorded and generating, at the server, based on the browsing activity information an exposure map at a page-level view” Both the current application and ‘122 application have the same functionalities.
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute “a display having a first size; a viewport has a size that is less than the entirety of the page; compensating, at the server, for differences between the layout of the page at the client device and how the page would appear at at least one device differing in at least one respect from the client device by transforming browsing activity information for at least two of the plurality of different viewports, and with respect to a reference layout which is a layout of the page that is different from at least the page-view of the visited page for the client device; and sending, from the server, the reference exposure map for display on an output display” with “a page displayed over the client device that was recorded and generating, at the server, based on the browsing activity information an exposure map at a page-level view” because the remaining elements would have performed the same function. Such substitution would not interference with the functionality of the remaining elements. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the underlined elements because the remaining elements would have performed the same function as before. Such addition would not interfere with the functionality of the remaining elements.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robotham et al. (US 20070263007) hereinafter Robotham in view of Ascar et al. (US 20100169792) hereinafter Ascar.
Regarding claim 1, Robotham teaches a method for tracking, at a server, browsing activity of a user on a client device (i.e. If switches between representation levels are handled on the client device, useful information about current client activity on the client device is echoed by the client to the server and the server can use the echoed information to anticipate future client requests and prioritize its actions, [0271]) comprising; determining, by a processor of a server, based on browsing activity information of a user interacting with a page displayed on the client device, a salience to the user of each area of a page- view for a page (i.e. When there is a mapping, the client display surface (X,Y) pixel coordinate pair is then transmitted to the server over communications path and mapped to the proxy display surface . The particular representation level associated with the client display surface coordinates is determined at the server, [0250] and a view of the overall layout and internal patterns within the overview representation allows the user to navigate to the desired portion of the visual content by selecting the pixel region of interest on the overview, [0411],) wherein the browsing activity information includes information associated with a plurality of viewports (i.e. a remote browser system using multi-level remote browsing, the client device 24 displays one or more of the transformed bitmap representations 14 on its display screen by painting one or more client display surfaces into its client viewports, [0176]), and wherein each viewport of the plurality of viewports is a visible area of the page on a display of the client device at any given moment and has a size that is less than an entirety of the page (i.e. an overview representation is given priority over display of any sub-regions of different representation levels. Thus, the client device 24 can display as much of the overview representation as possible within a client viewport 16 that is as large as possible, but no larger than necessary to display the entire overview representation, [0177]); generating an exposure map at a page level-view based on at least two  and wherein the exposure map indicates the salience to the user of each area of the page-view for the page (i.e. correspondence map for mapping the selected region of interest to an associated segment of the visual content element such that only the associated segment is rendered, [0193]); 
However, Robotham does not explicitly disclose providing for display of the exposure map on an output display that is separate from the display of the client device.
However, Ascar teaches providing for display of the exposure map on an output display that is separate from the display of the client device (i.e. output data module may be configured to present output graphically on a display, [0052] and output comprises a heat map, claim 10).
Based on Robotham in view of Ascar it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teaching of Ascar to the system of Robotham in order to increase page viewing capability of Robotham system. 

Regarding claim 2, Robotham teaches the browsing activity information includes a pan/zoom dataset and an element dataset, wherein the pan/zoom dataset includes pan/zoom operations (i.e. When a composite visual element is rendered and displayed, a user interface for the rendered composite can treat each composite region as a viewport over the associated 

Regarding claim 3, Robotham teaches wherein generating the exposure map comprises: creating a reference layout (i.e. These can be applied to the original rendering or an entirely separate rendering of the reference visual content element 10. If these pixel positions change in a subsequent rendering, such as due to a layout change in the referenced visual content element, the user can update the selection bookmark to reflect these changes., [0215]); mapping each viewport of the pan/zoom dataset to the reference layout to create a plurality of intersection areas (i.e. a user interface for the rendered composite can treat each composite region as a viewport over the associated component rendered representation. Such a viewport interface can provide viewport functions such as panning, scrolling and/or zooming of the component rasterized representation within its respective composite region, [0475] and The composite page construction function can support composite selection regions that are overlapping. One technique for managing overlap is to assign a "z-order" to each composite region as part of the composite's specification, [0472]); performing a union operation on the plurality of intersection areas to create a mapped viewport (i.e. composite page construction a composite region is mapped to the entire rendered representation of a constituent component. Such a composite region can be specified at a fixed size or at a size relative to the rendered representation of the constituent component. The mapping specification can include any 

Regarding claim 4, Robotham teaches the generating exposure map comprises: aggregating the at least two viewports (i.e. there are two component viewports 134', 134'' and one composite viewport 138. The component viewports contain overview representations 122 of visual content elements 10 while the composite viewport 138 is at a detail level, [0471]), wherein the aggregating is performed by overlaying each of the at least two viewports on top of a reference layout so that the resulting aggregation is invariant to the layout of the page for on the client device and the at least one other device (i.e. Fig. 19).

Regarding claim 5, Robotham teaches the browsing activity of the client device includes at least one interaction of the user with a page of a mobile application installed on the client device (i.e. The client 24 runs an application, such as a web browser, that communicates with the server, [0064]).

Regarding claim 6, Robotham teaches the browsing activity of the client device includes at least one interaction of the user with a web page rendered by a web browser installed on the client device (i.e. the viewport may be the display region of the web browser running on the client 24. The server may, however, also perform some of the functions normally handled by the client browser, [0068]).

Regarding claim 7, Robotham teaches the layout of the page on the client device includes at least one visible area of the page (i.e. the client device 24 divides a representation 

Regarding claim 8, Robotham teaches wherein the client device comprises a display having a first size (i.e. a display size of a viewport of the client device, claim 6), and the output display has a second size that is different from the first size (i.e. The proxy display surface 28 can be set to a given size, and those portions of the rendered visual content that fit within the size are rendered at that time, [0060]).

Regarding claim 9, Robotham teaches the client device differs from the at least one other device based on a type of display, display size (i.e. facilitates improved support for new types of client devices including PDAs such as the PALM PILOT, wireless telephones with bitmap displays, devices intended for use in automobiles, and devices embedded in household appliances. The original layout of the visual content is preserved across different devices with consistent rendering of various types of visual content, [0015]). 

Regarding claims 10-19, the limitations of claims 10-19 are like the limitations of claims 1-9 above. Ascar further teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (i.e. a series of program instructions on a computer readable medium such as a computer readable storage medium, [0017]), a system comprising: a processing circuitry; and a memory, the memory containing instructions (i.e. Computer system 700 includes such as processor, system memory, [0057]). Therefore, the limitations of claims 10-19 are rejected in the analysis of claims 1-9 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
2/16/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447